In England, when tenants in common sued in ejectment, it was necessary that a separate demise should be laid by each or that they should join in a lease to a third (470) person, who would demise to the plaintiff in ejectment; and so the law has been considered here where tenants in common became such otherwise than by descent. In this case it is stated that the plaintiffs are the heirs at law of Francis Nixon, and under our law of descents hold as tenants in common. I apprehend the moving reason with the Legislature when they framed the law was to take away survivorship, which would have followed if they had held as joint tenants. But as *Page 257 
the law stands, what is their real situation? They are seized per my et pertout; have a unity of title, interest and possession, and each may demise the whole. If so, the title which they show supports the joint demise laid in the declaration, and judgment, I think, should be entered for them.